Citation Nr: 0115804	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-16 294	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefit sought on 
appeal.


REMAND

The veteran served during World War II and was granted a non-
service connected pension in a January 1970 VA rating 
decision in which he was found to be permanently and totally 
disabled.  In May 1999, he requested a special monthly 
pension due to severe arthritis in his knees and the 
residuals of skin cancer, both of which limited his daily 
activities.  The veteran underwent orthopedic and 
dermatologic VA examinations in July and August 1999.

In November 1999, the RO determined that the veteran did not 
require regular aid and attendance nor was he housebound as 
defined in 38 C.F.R. §§  3.351 and 3.352.  His non-service 
connected disabilities were rated as follows:

Degenerative joint disease of the right knee, 30% disabling
Degenerative joint disease of the left knee, 30% disabling
Insulin dependent diabetes mellitus, 20% disabling
Residuals of carpal tunnel syndrome, 20% disabling
Arterial hypertension, 10% disabling
Discogenic disease of the L5-S1 level with degenerative 
arthritis, 10% disabling
Actinic keratosis, dermatochalasis, status-post skin cancer, 
10% disabling
Dysthymic disorder, 0% disabling

The overall evaluation for VA pension was determined to be 80 
percent.  As a consequence, entitlement to special monthly 
pension was denied.  In December 1999, the veteran expressed 
his disagreement with the RO's decision and reported that he 
required assistance at all times due to dementia and 
weakness.  The RO issued a Statement of the Case in April 
2000, but did not address the veteran's allegation of 
requiring assistance due to dementia.  Because the veteran 
has not been evaluated to determine the level of disability, 
if any, from dementia, the Board finds that this matter must 
be remanded to further develop that contention.

Therefore, this matter is REMANDED for the following action:

1.  The veteran should be requested to 
submit information regarding any and all 
assistance required on a daily basis.  He 
should be asked to specify the activities 
that he cannot perform without assistance 
and to list the person or persons who 
assist with such activities.

2.  The veteran should be requested to 
supply the names and addresses of all 
physicians who have treated him for 
dementia.  After obtaining the necessary 
releases from the veteran, the RO should 
obtain all identified records and 
associate said records with the veteran's 
claims folder.

3.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine his mental capabilities and 
the level of dementia, if any, which may 
exist.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




